Richard L. Mays, Justice, dissenting. Although Act 3 of 1977 contains no specific expression regulating ballot title forms and does not even purport to address the issue, this Court holds that the act controls the ballot title form of the proposed constitution of 1980. The Court seizes upon language of the act directing the constitutional convention to submit its final draft of the proposed constitution to the electors “for approval or rejection” to circumscribe judicial limits on the convention’s ballot form. Since the ballot form adopted by the convention submits the issue to the electorate in the form of “for proposed constitution of 1980” or “for retention of the constitution of 1874,” the Court concludes that the ballot form is void because no space is provided for an elector to vote against the proposed constitution. The Court reasons that many voters may not appreciate that a vote for the constitution of 1874 is a rejection of the proposed constitution of 1980. I must respectfully dissent. No specific provision can be found in our statutes or present state constitution which even purports to regulate the ballot title of a proposed constitution of a constitutional convention. Although Act 195 of 1943 regulates the ballot titles of constitutional amendments submitted to the voters by the General Assembly or initiated petitions, it has no application to the ballot title of a constitutional convention. Therefore, the only apparent limitation on the ballot title submitted by our constitutional convention is that found in our Federal Constitution. Since the ballot title apprizes the voter of the question or issue to be voted on, the fundamental question should be whether the issue, as presented by the ballot, fairly and accurately informs the voter of the choices available. No one disputes that a vote against the proposed constitution of 1980 is in effect a vote for the constitution of 1874. It is simply contended that the ballot form is misleading because the voter who wants to vote against the 1980 constitution may not understand that he therefore must vote for the constitution of 1874. Although a voter so uninformed has my sympathy, the Federal Constitution does not assure a literal right to simply vote against but only a right to vote on the real question fairly and accurately presented. The real question to be submitted to the people of Arkansas in November, 1980 is not a choice between the constitution of 1980 or no constitution; it is a choice between the constitution of 1980 or the constitution of 1874. I, for one, am not prepared to say that the constitutional convention violates fundamental principles of due process by presenting the question to the voters in terms of the existing practical alternatives. One other point should be made. The right of the people to change its constitutional government is one of the most important principles of a democracy. If that right can be frustrated by the existing government’s machinery without a clear mandate in the law, the right may lose its meaning. I would reverse the judgment below.